Citation Nr: 0902656	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  03-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of injury to the right hand with fracture of the fifth 
metacarpal, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  During the course of the appeal the currently 
assigned 10 percent rating was assigned.  The Board in an 
October 2006 decision denied a schedular rating in excess of 
10 percent.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2008, the 
Court remanded the claim to the Board for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remand found that while the Board addressed the 
appellant's claim for an increased schedular rating for 
residuals of an injury to the right hand with fracture to the 
fifth metacarpal.  However, the Court found that the Board, 
in its September 2004 remand, directed the RO to consider the 
applicability of an extraschedular evaluation.  In its 
October 2006 decision, the Court found that the Board noted 
that the Appeals Management Center (AMC) had not commented on 
the applicability of an extraschedular evaluation as a 
scheduler basis for increase had been found.  The Court found 
that while the October 2006 Board decision addressed the 
scheduler rating, it failed to address the applicability of 
an extraschedular rating, stating only that the appellant was 
free to pursue the matter of an extraschedular rating before 
the RO.  Thus, the Court remanded for consideration of an 
extraschedular rating in compliance with the September 2004 
remand instructions.  

A review of the record discloses that the veteran submitted 
statements indicating that he was unable to work due to his 
residuals of a right hand injury, as his work required a 
significant amount of typing on a computer.  He stated that 
due to his service-connected residuals of a right hand 
injury, he had to quit working and go on Social Security 
disability in 2001.  Pertinent records appear to be on file.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable." Id. (quoting VAOGCPREC 6-96).  The Board may not 
consider assignment of an extraschedular rating on an initial 
basis.

If the schedular criteria do not reasonably describe the 
veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id. 

As the Court noted in its remand, the September 2004 Board 
remand specifically directed the RO to address the 
applicability of an extraschedular rating regarding the 
veteran's claim for an increased rating for his service-
connected residuals of a right hand injury.  As stated above, 
the Court further noted that neither the RO nor the Board in 
its October 2006 decision addressed the applicability of an 
extraschedular rating as a schedular basis for granting an 
increase had been found.  Thus, as a matter of law, the 
veteran has the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In other 
words, pursuant to this Remand, the veteran has a right to 
have his case considered for referral to the Director of 
Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should review the matter of 
whether an extraschedular evaluation is 
warranted for the veteran's service-
connected residuals of a right hand injury 
with fracture to the fifth metacarpal 
under 38 C.F.R. § 3.321(b)(1).  If 
appropriate, the matter should then be 
referred to the Director of Compensation 
and Pension.  If it is determined that 
such consideration is not possible without 
a current examination, such action should 
also be undertaken.

If referred, the Director of Compensation 
and Pension should consider whether the 
veteran's problems with the hand 
disability present such an "unusual 
disability picture" under 38 C.F.R. § 
3.321(b)(1) as to render impractical 
application of the regular schedular 
standards.

2.  Thereafter, the matter should be 
readjudicated by the AMC/RO.  If this 
benefit remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




